Citation Nr: 0305916	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to August 2, 1999 for 
the grant of a 70 percent disability evaluation for 
generalized anxiety disorder, with features of depression, 
and panic disorder, without agoraphobia.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to November 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO) which increased the veteran's 
disability evaluation from noncompensable to 70 percent 
disabling, effective August 2, 1999.

The Board notes that the veteran has requested a telephone 
hearing before a Member of the Board.  However, there is no 
legal provision for such a hearing.  The veteran was informed 
of the absence of a provision for a telephone hearing, and 
informed of alternative procedures, including submitting 
argument and evidence in writing or having a service 
organization represent him at a hearing before the Board.  
See the VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), Part 
IV, Chapter 35.  The veteran submitted additional written 
argument in December 2002.  As such, the veteran's request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).

In addition, the veteran, in various statements, appears to 
have raised a claim for an earlier effective date for the 
grant of service connection for his psychiatric disorder.  
The record does not reflect any development of this issue, or 
final adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.

The issue of whether recoupment of the amount of severance 
pay received at separation from service from the veteran's 
Department of Veterans Affairs (VA) disability compensation 
is proper will be addressed by the Board in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  A rating decision dated May 1996 granted service 
connection for post-traumatic stress disorder (PTSD), with a 
noncompensable evaluation, effective May 8, 1995. 

3.  On August 2, 1999, the RO received a claim for an 
increased disability evaluation for his PTSD.

4.  A rating decision dated September 2000 recharacterized 
the veteran's psychiatric disorder as a generalized anxiety 
disorder and a panic disorder without agoraphobia and 
assigned a 70 percent disability evaluation, effective from 
August 2, 1999.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision granting service connection 
for PTSD and assigning a noncompensable disability evaluation 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The criteria for an effective date prior to August 2, 
1999 for an increased disability evaluation for generalized 
anxiety disorder, with depressive features, and panic 
disorder, without agoraphobia, have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's rating 
decision recharacterizing the veteran's psychiatric disorder 
and granting a 70 percent disability evaluation effective 
August 2, 1999 is incorrect.  Specifically, the veteran 
argues that he was entitled to an increased evaluation for 
his generalized anxiety disorder and panic disorder prior to 
August 2, 1999.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The September 2000 
rating decision and the March 2002 statement of the case 
issued in connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified him 
of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant an 
earlier effective date for an increased disability 
evaluation, as well as provided a detailed explanation of why 
the requested benefit was not granted.  In addition, the 
March 2002 statement of the case included the criteria for 
granting an earlier effective date, as well as other 
regulations pertaining to his claim.  Similarly, the March 
2002 statement of the case notified the veteran of the 
provisions of the VCAA and what the VA's and the veteran's 
responsibilities were under the Act, including the division 
of responsibility in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA 
examination reports have been obtained.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2002).  Except as otherwise provided, 
the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  
Nonetheless, under VA laws and regulations, it is possible to 
have an increased rating one year prior to the date of the 
claim.  In cases involving a claim for an increased 
evaluation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2002).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).  Thus, there are two points to consider 
when assigning an effective date.  First, it must be decided 
when the claim was received.  Second, it must be decided when 
an increase in disability occurred.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).

Historically, the veteran was granted service connection for 
PTSD in a May 1996 rating decision, which assigned a 
noncompensable disability evaluation effective May 8, 1995, 
the date the veteran's claim was received.  A noncompensable 
disability evaluation was assigned because the veteran failed 
to report to a VA examination.  On August 2, 1999, the RO 
received a letter from the veteran regarding his PTSD, which 
was interpreted as a claim for an increased disability 
evaluation.  The RO, in a September 2000 rating decision, 
recharacterized the veteran's disorder as generalized anxiety 
disorder, with depressive features, and panic disorder, 
without agoraphobia, and increased the veteran's disability 
evaluation to 70 percent disabling, effective August 2, 1999.  
The veteran's disability evaluation was increased on the 
basis of two VA examination reports.

The veteran was first afforded a VA examination in June 2000.  
According to the report, the veteran was incarcerated for 
second-degree murder.  The veteran complained about anxiety, 
depression, scattered thoughts, and nervousness.  He also 
complained about difficulty concentrating, irritability, 
fatigue, and difficulty sleeping.  He reported that he 
started drinking at age 14, had been written up approximately 
20 times since entering prison, and juvenile petty theft.  He 
also described a panic attack in 1993.  The examiner noted 
that the veteran had many symptoms of depression, with 
suicidal thoughts, low self-esteem, and poor concentration.  
The veteran was also anxious, but he did not have an 
underlying psychotic thought process.  He was alert and 
oriented and talked in a breezy, joking manner.  His affect 
was broad and his memory was good.  There was no evidence of 
cognitive impairment.  The impression was generalized anxiety 
disorder with features of depression and panic disorder 
without agoraphobia.  A Global Assessment of Functioning 
(GAF) score of 39 was assigned.

The veteran was afforded a second VA examination in September 
2000.  According to the report, the veteran was oriented, 
with a good memory and broad affect.  His mood was anxious 
with elements of depression.  There was no evidence of 
psychosis.  The impression was generalized anxiety disorder 
with features of depression and panic disorder without 
agoraphobia.  A GAF score of 50 was assigned for the 
veteran's high level of anxiety and inability to get along 
with others.  The examiners opined that the veteran did not 
have PTSD as he did not meet the criteria for such a 
diagnosis, and that his disorder was more correctly 
characterized as generalized anxiety disorder.

Under the pertinent laws and regulations, the RO's May 1996 
rating decision is final.  The veteran was granted service 
connection, effective from his May 1995 claim, and assigned a 
noncompensable disability evaluation, as the veteran failed 
to report for a VA examination.  As the veteran did not file 
an appeal with respect to the noncompensable disability 
evaluation, the rating decision became a final decision.  See 
38 U.S.C.A. § 7105(c) (if a notice of disagreement is not 
filed within one year of notice of the RO's decision, the 
RO's determination becomes final).  

The Board acknowledges the veteran's statements that he did 
not receive notice of the May 1996 rating decision due to his 
imprisonment in May 1995.  However, there is simply no 
evidence that the veteran failed to receive the rating 
decision.  The record clearly shows that the RO sent a rating 
decision and cover letter, with all of the required 
information, to the veteran's address of record, and that 
there is no evidence that the rating decision was returned to 
the RO as undeliverable.  The Board also notes that the 
veteran, in several statements, indicates that the address of 
record at that time was his "home of record."  It is well 
settled that "the presumption of regularity supports the 
official acts of public officers," Butler v. Principi, 244 
F.3d 1337, 1340 (2001), and, "that 'clear evidence to the 
contrary' is required to rebut the presumption of regularity, 
i.e., the presumption that the notice was sent in the regular 
course of government action."  See Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  "In the absence of clear 
evidence to the contrary, the doctrine presumes that public 
officers have properly discharged their official duties."   
See Butler, supra.  The veteran's contention that he did not 
receive the May 1996 rating decision is insufficient to rebut 
the presumption of regularity.  See Schoolman, supra ("an 
appellant's statement of nonreceipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent.").  
Moreover, there is no evidence that the veteran made any 
attempts to determine the status of his claim.  The RO did 
not receive any correspondence from the veteran until August 
1999. 

In this case, the Board finds that the effective date of 
August 2, 1999 for an increased disability evaluation, to 70 
percent disabling, for generalized anxiety disorder and panic 
disorder, is correct since this was the date that the 
veteran's claim for an increased evaluation was received by 
the RO.  The Board acknowledges the veteran's requests for an 
effective date of November 1993, but points out that the 
veteran did not file a claim for an increased disability 
evaluation prior to August 2, 1999, and that, in any event, 
service connection was not granted until May 1996, based on 
his May 1995 claim. Nonetheless, the veteran could have been 
entitled to an earlier date, of no more than one year prior 
to his claim for an increased disability evaluation if he had 
provided evidence indicating an increase in the severity of 
his psychiatric disorder in the year prior to his August 2, 
1999 claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  However, the veteran did not report that he 
received any medical treatment for his psychiatric between 
August 2, 1998 and August 2, 1999, and did not provide any 
medical evidence indicating that he met the relevant rating 
criteria for an increased evaluation beginning August 2, 
1998.  Id.  The earliest medical evidence of record 
indicating that the veteran met the criteria for a 70 percent 
disability evaluation was his June 2000 VA examination, which 
occurred nearly a year after his claim for an increase was 
received by the RO.  Because the effective date of the 
increase in benefits for the veteran is the earlier of the 
date of receipt of the claim for an increase or the earliest 
date it is factually ascertainable that an increase in 
disability occurred, if the claim is received within one year 
of that date, the effective date is August 2, 1999, the date 
his claim was received.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date prior to August 2, 
1999 for the 70 percent disability evaluation for generalized 
anxiety disorder, with depressive features, and panic 
disorder, without agoraphobia.  Therefore, the veteran's 
claim must be denied.


ORDER

The claim of entitlement to an effective date prior to August 
2, 1999 for the grant of an increased disability evaluation 
to 70 percent disabling for generalized anxiety disorder, 
with depressive features, and panic disorder, without 
agoraphobia, is denied.


REMAND

With respect to the issue of whether recoupment of the amount 
of severance pay received at separation from service from the 
veteran's Department of Veterans Affairs (VA) disability 
compensation is proper, the RO, in September 2000, notified 
the veteran as to his increased disability evaluation and the 
withholding of his disability compensation due to the receipt 
of disability severance pay and his incarceration.  In June 
2001, the veteran submitted a statement, wherein he disagreed 
with the RO's decision to withhold his disability 
compensation due to his receipt of severance pay.  While the 
Board acknowledges that the RO attempted to explain the 
process of withholding in a July 2001 letter, the Board notes 
that the veteran continued to disagree in a letter received 
by the RO in August 2001 and that the RO failed to construe 
the veteran's statements as a timely notice of disagreement.  
As such, a statement of the case was not issued to the 
veteran regarding this claim.  In the past, the Board has 
referred such matters back to the RO for appropriate action.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that the proper action is to remand the 
issue back to the RO for appropriate action.  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999) ("Thus, the next 
step was for the RO to issue [a statement of the case] on the 
denial of the [ ] claim, and the Board should have remanded 
that issue to the RO, not referred it there, for issuance of 
that [statement of the case].").

Therefore, in order to comply with the Court's holding in 
Manlincon and to give the appellant every consideration with 
regard to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of whether recoupment 
of the amount of severance pay received 
at separation from service from the 
veteran's Department of Veterans Affairs 
(VA) disability compensation is proper.  
The veteran should be clearly advised of 
the need to file a timely substantive 
appeal within 60 days of issuance of the 
statement of the case or within the 
remainder of the one-year period from the 
date of the mailing of the notification 
of whether the recoupment of the amount 
of severance pay received at separation 
from service from the veteran's 
Department of Veterans Affairs (VA) 
disability compensation is proper, if the 
veteran wishes to appeal that 
determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



